Citation Nr: 1136177	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-18 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus or exposure to herbicides.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from January 1966 to November 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico that denied service connection for hypertension.  

This case was previously before the Board in January 2010, at which time the Board remanded the claims for further development.  As will be further discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

The Veteran's hypertension first manifested many years after his separation from service and is not related to his service or to any incident therein, including service-connected diabetes mellitus or to herbicide agents. 


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the Veteran's active service, is not due to exposure to herbicides, and is not proximately due to or the result of or aggravated by his service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 20010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2006 letter, sent prior to the initial September 2007 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the August 2006 letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  The August 2006 letter also advised the Veteran of the elements necessary to substantiate a service connection claim on a secondary basis.  Additionally, in June 2008, the Veteran was advised of the evidence and information necessary to substantiate his claim secondary to in-service herbicide exposure.  

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, he was afforded VA examinations in October 2006, February 2008, and in July 2010 in order to adjudicate his service connection claim.  In this regard, the Board finds that the proffered opinions regarding the etiology of the Veteran's hypertension were based on an interview with the Veteran, a review of the record, and a full examination.  Moreover, the examiners offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the VA examiners are sufficient to decide the Veteran's claim.

The Board notes that the Veteran's claim was remanded in January 2010 in order to obtain outstanding treatment records and to afford him VA examinations with opinions.  As such directives have been substantially complied with, as discussed in the preceding paragraphs, no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis	

The Veteran contends that his hypertension developed as a result of his service-connected diabetes mellitus.  Alternatively, he contends that his hypertension is aggravated by his service-connected diabetes mellitus.  In addition, he contends that his hypertension is related to his exposure to herbicide agents in service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service connection for some disorders, including hypertension, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003. 

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents such as Agent Orange.  In the case of such a veteran, service connection for listed diseases will be rebuttably presumed if they are manifest to a compensable degree within specified periods.  However, hypertension is not a listed disease.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  The presumption of service connection may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) (2010). 

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  38 C.F.R. § 4.104, Note (1) (2010). 

Service treatment records are negative for any findings of elevated blood pressure or hypertension.  On November 1967 separation examination, the Veteran's blood pressure was read as 124/72 while sitting.

Post-service VA treatment records reflect that the Veteran was diagnosed with diabetes mellitus at around 1998.  In that regard, on April 2002 VA diabetes examination, the Veteran reported that he had been diagnosed with diabetes five years previously, at the age of 51.  When reviewing the VA treatment records dated since September 1999, the first indication of a diagnosis of hypertension is in September 2001, when it was listed that he had both diabetes mellitus and hypertension.  In February 2002, shortly after the Veteran began care at the New Jersey VA, he underwent a re-evaluation for his diabetes mellitus.  In July 2002, he underwent a re-evaluation for both diabetes mellitus and hypertension, as well as diabetic education classes. 

On October 2006 VA examination, the Veteran reported that he was diagnosed with hypertension and diabetes mellitus at that same time in 2003 at the VA.  Since then, he had been taking medication, with good control.  Physical examination and review of the claims file resulted in a diagnosis of arterial hypertension.  The examiner opined that because the Veteran was diagnosed with hypertension and diabetes mellitus simultaneously, per his report, and because there was no evidence of proteinuria on examination, it was not likely that his hypertension was related to his diabetes mellitus.  

On September 2007 VA examination, the Veteran reported that he was diagnosed with diabetes mellitus in 2001 and that he was diagnosed with hypertension in 2002.  Physical examination resulted in a finding of current cardiovascular disease, hypertension, which was determined to not be a complication of the Veteran's diabetes.  The rationale provided was that the two conditions were diagnosed at the same time and therefore hypertension would not be considered a consequence of diabetes.  The examiner also concluded that the Veteran's hypertension was not worsened by his diabetes.  

VA treatment records reflect that in January 2008, the Veteran's hypertension and diabetes mellitus were considered to be controlled.  

In June 2008, the Veteran submitted a statement from his private physician that he had been treated by him for diabetes and hypertension since 2004.  The physician stated that the Veteran developed blood pressure currently with diabetes mellitus.  

On February 2008 VA examination, the Veteran reported that he was diagnosed with hypertension and diabetes mellitus concurrently by the VA in 2001 when he was found to have elevated blood pressures on a routine medical examination.  He had been on antihypertensive medication since that time. 

On July 2010 VA examination, the examiner reviewed the claims file, including the above stated evidence documenting the timeline of diagnoses for diabetes mellitus and hypertension.  After physically examining the Veteran, the examiner determined that it was less likely than not that the Veteran's diabetes mellitus caused or aggravated his hypertension.  In so concluding, the examiner explained the Veteran had essential hypertension, and there was no indication that he suffered from any secondary cause for his hypertension, such as diabetes.  Additionally, there was no evidence that the Veteran had diabetic renal disease and thus, there is no indication that his diabetes aggravated his hypertension.  The examiner went on to opine that the Veteran's hypertension was no caused by herbicide exposure, because the VA did not currently believe there to be a positive association between herbicide exposure and hypertension.  Additionally, there was no indication that the Veteran's hypertension was related to his service, as there was no evidence of hypertension or high blood pressure in service, and the first diagnosis of hypertension was not for many years following service.  The examiner also found no relationship between the Veteran's hypertension and his PTSD, as the medical literature did not positively associate the conditions with each other.  

In this case, as stated above, hypertension is not a disease that has been associated with exposure to herbicide agents.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2010).  In this regard, VA's Secretary has determined that a presumption of service connection based on exposure to herbicides is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  Thus, service connection for hypertension cannot be warranted on that basis.  

The Board notes that the Veteran may establish service connection secondary to exposure to herbicide agents with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

However, in this case, the Veteran's service treatment records do not evidence that hypertension was diagnosed in service, or on separation examination.  Therefore, the Board finds that chronicity in service is not established in this case.  There is additionally no indication that the Veteran's hypertension was caused by his service, including exposure to herbicides in service, as there is no evidence of hypertension in service, a continuity of treatment for hypertension or blood pressure for many years following service, or a medical nexus relating the current hypertension with service.  Thus, service connection for hypertension is not warranted on a direct basis. 

Next, the Board has considered whether service connection is warranted for hypertension on a presumptive basis.  However, the record fails to show that the Veteran manifested hypertension to a degree of 10 percent within the one year following his service discharge.  Rather, the evidence, to include the Veteran's own statements, indicate that he was first diagnosed with hypertension in the early  2000s.  As such, presumptive service connection is not warranted for hypertension. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

With regard to whether the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus, the Board finds that the evidence weighs against such a finding.  To that extent, the Board places great probative weight on the October 2006, September 2007, and July 2010 VA examinations which found no relationship between the Veteran's hypertension and his diabetes mellitus.  Both the October 2006 and September 2007 VA examiners determined that because the two diseases were diagnosed at the same time, his diabetes would therefore not have caused his hypertension.  Further, the October 2006 VA examiner determined that because there was no evidence of proteinuria in the Veteran's laboratory report, there was no indication that his diabetes had caused or aggravated his hypertension.  Finally, the July 2010 VA examiner, who stated that she agreed with the previous VA examiner's opinions, further found that because the Veteran had essential hypertension, and there was no indication for any other secondary cause for his hypertension, then it would not be considered to be secondary to his diabetes.  Further, because there was no indication of renal disease, there was no indication that the Veteran's diabetes had aggravated his hypertension.  Thus, because the three VA examinations of record, especially the most recent July 2010 VA examination, offer clear conclusions with supporting data, as well as reasoned medical explanation connecting the two, the Board places great probative value on those opinions, with the most value placed on the July 2010 VA examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  The Board further notes that despite the conflicting records of precisely when the Veteran was diagnosed with hypertension, specifically, whether at the same time as he was diagnosed with diabetes or within a few years afterwards, the Board finds that the VA opinions are still adequate and unfavorable to the Veteran's claim.  For, the examiners were in agreement that the lack of proteinuria and the lack of evidence of renal disease made it evident that the Veteran's hypertension was not caused or aggravated by his diabetes.  Also of great significance was that his hypertension was essential in nature and there was no indication that it was caused by a secondary medical factor, such as diabetes.  Thus, despite the exact dates of diagnosis, the medical evidence did not support the Veteran's claim of secondary service connection.

With regard to the June 2008 private statement that the Veteran was diagnosed with diabetes and high blood pressure concurrently, that statement does not otherwise support the Veteran's claim, as it does not state that the Veteran's diabetes caused or aggravated his hypertension.  Thus, service connection for hypertension on a secondary basis is not warranted. 

Additionally, the Board notes that the Veteran has contended on his own behalf that his hypertension is related to his military service, to include his exposure to herbicides, or, in the alternative, his service-connected diabetes mellitus.  While he is competent to testify as to his hypertensive and diabetic symptomatology as well as his in-service duties that exposed him to herbicides, he is not competent or qualified, as a layperson, to render an opinion concerning the complex medical relationship between hypertension and exposure to herbicides, or between hypertension and diabetes mellitus.  See Barr v. Nicholson, 21 Vet. App. 303, 307  -08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the Board acknowledges that the Federal Circuit has held that lay testimony could, in certain circumstances, constitute competent nexus evidence, see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), in the instant case, the Board finds that the question regarding the potential relationship between hypertension and exposure to herbicides as well as between hypertension and diabetes mellitus to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Board finds the Veteran's statements regarding a nexus between his hypertension and exposure to herbicides, or his service-connected diabetes mellitus, to be of little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Therefore, the Board finds that the probative value of the three VA opinions of record outweigh the probative value of the Veteran's statements.  Consequently, as there is no competent and probative evidence linking the Veteran's hypertension to his military service, to include exposure to herbicides, or his service-connected diabetes mellitus, service connection for such disease is not warranted. 





	(CONTINUED ON NEXT PAGE)


The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107. 


ORDER


Service connection for hypertension, to include as secondary to service-connected diabetes mellitus or to herbicide exposure, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


